In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________

                        No. 02-22-00198-CV
                   ___________________________

OLU ASEKUN AND THE LAW OFFICE OF OLU ASEKUN, P.C., Appellants

                                   V.

     OLUREMI OYEKOLA, AND ADEMOLE AKANDE, Appellees


                On Appeal from the 48th District Court
                       Tarrant County, Texas
                   Trial Court No. 048-318629-20


              Before Walker, J.; Sudderth, CJ.; and Kerr, J.
                  Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered appellants’ “Motion to Withdraw Appeal Filed on

5/26/22 Without Prejudice.” We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                       Per Curiam

Delivered: July 21, 2022




                                            2